Opinion by
Hurt,'J.
§ 149. Injunction; dissolution of; judgment on dissolution of; case stated. Appellant obtained an injunction against appellee, collector of taxes of Wichita county, restraining him from collecting $504, the amount of taxes assessed upon certain cattle, the property of appellant. The ground for the injunction, as alleged in the petition, was that appellant did not own auy cattle in Wichita county on the 1st day of January 1884, the year for which said tax was sought to be collected, and had never owned any cattle in said county subject to taxation. Appellee answered the petition under oath denying the truth of. the allegations therein, and alleging matters showing that appellant was legally responsible for said taxes. Upon a hearing of the case on petition and answer, the injunction was dissolved, and judgment was rendered against appellant and the sureties upon the injunction bond for the amount of said taxes, for ten per cent, damages on said amount, and for costs. Held: 1. The injunction was properly dissolved. 2. The judgment for ten per cent, damages was a proper judgment. [R. S. art. 2894; W. & W. Con. Rep. § 1031.] 3. The judgment for the amount of the taxes is erroneous. [R. R. Co. v. White, 57 Tex. 129.]
Reversed and rendered.